DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 10/11/21.
	Claims 1-5, 8-12, 15-17, and 19 have been amended.
Examiner notes the previous identification of potentially novel subject matter in the office action dated 6/9/21.
	Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/373257. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of the instant application encompass the same limitations as claims 1 and 2 of 16/373257, claims 8 and 9 of the instant application encompass the same limitations as claims 8 and 9 of 16/373257, and claims 15 and 16 of the instant application encompass the same limitations as claims 15 and 16 of 16/373257.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of estimating audience sizes and impression counts for different frequency intervals, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity and a mathematical concept.  
Independent claims 1, 8, and 15 describe a method comprising: accessing requests from network communications computing devices, the network communications triggered by instructions executed by a browser or application that accessed the media at the computing devices, a total count of the requests corresponding to a total number of census impressions associated with the media, a first portion of the census impressions corresponding to user-identified impressions and a second portion of the census impressions corresponding to unidentified impressions, the requests including cookie information that is associated with cookies on the computing device; and accessing user-identified impression data corresponding to the user-identified impressions, the impressions generated by a database proprietor based on data aggregated from second network communications from the computing devices, the user-identified impressions associated with user-identified individuals for whom first demographic information is stored by a database proprietor, the user-identified determining multipliers relating a first probability distribution for the user-identified impressions to a second probability distribution for the census impressions, the multipliers based on census constraints defined weighted probabilities associated with the second probability distribution, different ones of the probabilities weighted based on estimated populations for corresponding ones of the different demographics; and determining a plurality of census impression counts associated with the census impressions based on the multipliers, different ones of the census impression counts corresponding to different ones of the impression frequency intervals..  As such, the invention is directed to various ineligible abstract ideas, such as: collecting data, analyzing the data, and providing results of the data collection and analysis; and organizing information through mathematical correlations.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the claims recite additional elements including a “memory” for storing executable instructions, “processor circuitry” to execute the method, “cookies” to record data, and “database proprietors” to provide user information. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 

Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.

Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Response to Arguments
	Pursuant to Applicant’s request for the double patenting rejection to be held in abeyance, it has been maintained by the Examiner.
While Examiner contends that the basis for Applicant’s traversal of the previous analysis under 112f and rejection under 112(a) is highly flawed, they are rendered moot in view of the amendments to the claims.  As such, the analysis under 112f and the rejection under 112(a) are rendered moot.
Applicant’s arguments regarding the sufficiency of the claims under 25 USC 101 are unpersuasive.
First, Applicant argues that the claims are not directed to an abstract idea, and that Examiner’s categorization of the claims as methods of organizing human activity and/or mathematical concepts is erroneous.  Examiner disagrees.  The claims represent a method of organizing human activity by estimating human audience sizes and determining impression counts to those users.  Not only is this measuring human Digitech v. Electronics for Imaging, 758 F.3d 1344 (Fed. Cir. 2014)).  For at least these reasons, the invention is directed to a judicial exception.
Next, Applicant argues that the claims are integrated into a practical application because they allegedly provide a solution to the technical problem of estimating or determining census impression counts for particular frequency intervals.  Examiner disagrees.  Rather, Examiner finds that the “improvement” to which the Applicant refers is a business improvement rather than an improvement to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Examiner further notes that there is no indication in the specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.
Next, Applicant argues that the claims amount to significantly more than the abstract idea, citing Bascom as persuasive authority.  Examiner disagrees.  
Examiner notes the following excerpt from Bascom (pages 12 and 14-17 of Opinion):
“We agree with the district court that filtering content is an abstract idea because it is a long-standing, well-known method of organizing human behav-ior, similar to concepts previously found to be abstract. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (holding that "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)" is an abstract idea that "is not meaningfully different from the ideas found to be abstract in other cases...involving methods of organizing human activity"); see also Content Extraction, 776 F.3d at 1347 (finding that "1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory" was an Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (finding that "a process of organiz-ing information through mathematical correlations" is an abstract idea). An abstract idea on "an Internet computer network" or on a generic computer is still an abstract idea. See Intellectual Ventures I, 792 F.3d at 1368 n.2 (collecting cases).
“We agree with the district court that the limitations of the claims, taken individually, recite generic computer, network and Internet components, none of which is in-ventive by itself[…]However, we disagree with the district court's analy-sis of the ordered combination of limitations[…] the claims may be read to “improve[] an existing technological process.” Id. at 2358 (discussing the claims in Diehr, 450 U.S. 175).”
Based on the decision detailed above, it is clear that the claims in Bascom were deemed eligible exclusively on the fact that the claimed solution was the combination of elements, and it was how those elements were all used together in combination relative to the state of the prior art as of the filing date that sufficiently moved the claims beyond an abstract idea itself or merely applying the abstract idea (i.e. filtering content) on a computer. 
Furthermore, any general allegation of patent eligibility because the instant claims may contain individual elements present in Bascom (e.g. filtering, profile, ISP server) would be non-persuasive and insufficient to constitute eligible subject matter, as the Court was clear the individual elements were routine and conventional and thus not combination of those elements that was the deciding factor on eligibility. 
Moreover, it is clear from the Bascom decision that the apparent improvement was not merely directed to the abstract idea itself (i.e. filtering content), but to the actual technology. However, such an improvement is not readily apparent in the instant case. In fact, the instant application does not parallel the fact patterns in Bascom at all, and more importantly, Applicant has failed to provide evidence on how the instant claims, and particularly the combination of the instant claimed elements, provide an improvement or solution to an existing technological process that can be considered some more than routine or conventional. 
Finally, generally speaking as it relates to Bascom, the Examiner notes that the ‘606 Patent of Bascom was directed towards technological processes of the late 1990's, and while the "inventive concept" was deemed patent eligible based on improving existing technological processes (as of the filing date), such an old and established improvement could now very well be considered routine and conventional relative to the current state of the art. Therefore, even if the instant case had an improvement paralleling that of Bascom (which the Examiner does not concede), the instant claims could still be deemed ineligible.
For at least these reasons, the rejection under 35 USC 101 is sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681